Citation Nr: 0925406	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-38 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

2.  Entitlement to service connection for a brain disability, 
to include a malignant tumor and an aneurysm, including as 
secondary to herbicide exposure.

3.  Entitlement to an effective date earlier than July 29, 
2004, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his son


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which determined that, as new and 
material evidence had not been received, the Veteran's 
previously denied claim of service connection for a low back 
disability would not be reopened.  The RO also denied the 
Veteran's claim of service connection for a brain disability, 
to include a malignant tumor and an aneurysm, including as 
secondary to herbicide exposure.  

This matter also is on appeal of a May 2006 rating decision 
which assigned a 100 percent rating for the Veteran's 
service-connected PTSD effective July 29, 2004.  The Veteran 
disagreed with this decision in June 2006, seeking an 
effective date earlier than July 29, 2004, for a 100 percent 
rating for PTSD.  He perfected a timely appeal in June 2007.  
In May 2009, a videoconference Board hearing was held before 
the undersigned.

The Board observes that, in a September 1970 rating decision, 
the RO denied the Veteran's claim of service connection for a 
low back disability.  This decision was issued to the Veteran 
and his service representative in  October 1970.  The Veteran 
did not appeal this decision, and it became final.  See 
38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for a low back disability is as stated on 
the title page.  Regardless of the RO's actions, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a September 1970 rating decision, the RO denied the 
Veteran's claim of service connection for a low back 
disability.

3.  New and material evidence has been received since 
September 1970 in support of the Veteran's claim of service 
connection for a low back disability.

4.  The Veteran's current low back disability is not related 
to active service.
 
5.  The Veteran had active service in Vietnam; thus, his in-
service herbicide exposure is presumed.

6.  The Veteran's claimed malignant brain tumor is not 
related to active service, including as secondary to 
herbicide exposure.

7.  The Veteran's brain aneurysm, which appeared first many 
years after service, was treated surgically and has not 
reoccurred.  

8.  The Veteran's current brain disability is not 
attributable to active service, including as secondary to 
herbicide exposure.

9.  The Veteran's original claim of service connection for 
PTSD was date-stamped as received by the RO on November 28, 
1995.

10.  In a rating decision dated on July 8, 1996, and issued 
to the Veteran and his service representative on July 18, 
1996, the RO granted service connection for PTSD, assigning a 
10 percent rating effective November 28, 1995; after the 
Veteran timely disagreed with this decision, in an August 
1998 rating decision, the RO assigned a higher 30 percent 
rating for PTSD effective November 28, 1995.

11.  In November 1999, the Board assigned a 50 percent rating 
for PTSD; this decision was not appealed and became final.

12.  In statements on a VA Form 21-4138 dated on July 22, 
2004, and date-stamped as received by the RO on July 29, 
2004, the Veteran requested an increased rating for PTSD.

13.  It is not factually ascertainable that the Veteran's 
PTSD first became 100 percent disabling within the one-year 
period prior to July 29, 2004.


CONCLUSIONS OF LAW

1.  The September 1970 rating decision, which denied the 
Veteran's claim of service connection for a low back 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2008).

2.  Evidence received since the September 1970 RO decision in 
support of the claim of service connection for a low back 
disability is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  A low back disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  A brain disability, to include a malignant tumor and an 
aneurysm, was not incurred in active service, including as 
due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).

5.  The criteria for an effective date earlier than July 29, 
2004, for a 100 percent rating for PTSD have not been met.  
38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a January 2004 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the Veteran to submit medical evidence 
relating his claimed disabilities to active service and noted 
other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The January 2004 VCAA notice letter also defined new and 
material evidence, advised the Veteran of the reasons for the 
prior denial of the claim of service connection for a low 
back disability, and noted the evidence needed to 
substantiate the underlying claim of service connection.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's earlier effective date claim is a 
"downstream" element of the RO's grant of a 100 percent 
rating for service-connected PTSD effective July 29, 2004, in 
the currently appealed rating decision issued in May 2006.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Here, the RO could not have provided pre-adjudication VCAA 
notice for the originating issue of service connection for 
PTSD because that claim was filed in November 1995, well 
before the enactment of the VCAA.

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.

As will be explained below in greater detail, although the 
evidence supports reopening the Veteran's previously denied 
service connection claim for a low back disability, it does 
not support granting service connection for this disability.  
The evidence also does not support granting service 
connection for a brain disability, to include a malignant 
tumor and an aneurysm, including as secondary to herbicide 
exposure.  Finally, the evidence does not support assigning 
an effective date earlier than July 29, 2004, for a 
100 percent rating for PTSD.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's previously denied service connection 
claim for a low back disability is being reopened, and 
because all of the Veteran's claims are being denied, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
Veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.

The Veteran has contended that he injured his back during 
active service when an artillery shell exploded near him 
while he was on active service in Vietnam, throwing him back 
and causing him to land on the ground on his back.  The 
Veteran's available service personnel records indicate, 
however, that he only received a minor fragment wound to the 
head in April 1968 as a result of hostile action in Vietnam.

It appears that some of the Veteran's service treatment 
records are missing or lost.  In cases where the Veteran's 
service treatment records (or other pertinent records, for 
that matter) are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an 
explanation to the appellant regarding VA's inability to 
obtain his or her service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The Court also has held 
that VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also 
McCormick v. Gober, 14 Vet. App. 39 (2000).

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for a right ankle disability 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board notes that, although the Veteran's previously 
denied service connection claim for a low back disability is 
being reopened, there is no competent medical evidence 
relating the Veteran's current low back disability to active 
service.  The Veteran also has been provided with VA 
examinations which addressed the contended causal 
relationships between a brain disability and active service.  
With respect to the Veteran's service connection claim for a 
brain disability, although the Veteran served in Vietnam and 
his in-service herbicide exposure is presumed, there is no 
evidence that the Veteran ever experienced a malignant tumor.  
It also appears that the Veteran's brain aneurysm, which 
appeared first many years after service separation, was 
treated surgically and has not reoccurred; in any event, 
there also is no competent medical evidence linking the 
Veteran's brain disability to active service, including as 
secondary to in-service herbicide exposure.  Thus, the Board 
concludes that additional examinations are not necessary.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

In September 1970, the RO denied, in pertinent part, the 
Veteran's claim of service connection for a low back 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  The Veteran 
did not initiate an appeal of the September 1970 rating 
decision and it became final.

The claim of service connection for a low back disability may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen his previously denied service 
connection claim for a low back disability on a VA Form 21-
4138 which was date stamped as received by the RO on 
October 29, 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156(a) (2008).  As relevant to 
this appeal, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim 
of service connection for a low back disability, the evidence 
before VA at the time of the prior final RO decision in 
September 1970 consisted of the Veteran's available service 
treatment records and a January 1970 VA examination report.  
In this decision, the RO noted that the Veteran's available 
service medical records were negative for any back problems.  
The RO also noted that, although the Veteran had complained 
of low back pain at his January 1970 VA examination, x-rays 
of the back essentially were normal and he had a full range 
of motion in all directions and only reported discomfort in 
the right sacroiliac area when bending to the right.  The 
diagnoses included common low back syndrome.  Thus, the claim 
was denied.

The newly submitted evidence includes post-service private 
medical records and the Veteran's lay statements and May 2009 
videoconference Board hearing testimony.

The newly submitted medical evidence shows that the Veteran 
reported to a private emergency room in January 1999 
complaining that he had woken up with a "kink" in his back 
secondary to weather changes.  He reported a long history of 
low back pain and "some trauma" in 1971.  The Veteran 
denied any bowel or bladder problems, weakness, sensory 
changes, or new trauma.  Physical examination showed a well-
healed mid-line scar, no tenderness to palpation, the spine 
was in the mid-line, positive spasm in the left lower lumbar 
area at the sacroiliac joint, full and equal strength in the 
bilateral lower extremities, and full and equal deep tendon 
reflexes.  The assessment was low back spasm with a history 
of chronic low back pain.

Private x-rays of the lumbosacral spine taken in March 2000 
showed no significant abnormality and end plate spurring in 
the lumbosacral spine region.

Attached to the Veteran's June 2004 notice of disagreement 
was a private surgical report dated in October 1979 which 
showed that the Veteran underwent a discectomy at L5-S1 on 
the right.  

In an August 2004 statement, Jonathan I. Lo, M.D., stated 
that the Veteran had been under his care and "has been known 
to have suffered from back injuries in Vietnam, and his 
current chronic back pains may be related to these injuries 
sustained in Vietnam."

With respect to the Veteran's application to reopen a claim 
of service connection for a low back disability, the Board 
notes that the evidence which was of record in September 1970 
showed that, although he had been diagnosed as having low 
back syndrome, it was not related to active service.  The 
Veteran has now presented evidence showing a diagnosis of a 
low back disability which could be related to active service.  
This newly submitted evidence was not submitted previously to 
agency decision makers and, by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  It also is not 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim of service 
connection for a low back disability and raises a reasonable 
possibility of substantiating this claim.  38 C.F.R. 
§ 3.156(a) (2008).  Accordingly, the claim of service 
connection for a low back disability is reopened.

Having determined that new and material evidence has been 
received to reopen the Veteran's claim of service connection 
for a low back disability, the Board must adjudicate this 
claim on the merits.  The Veteran also contends that he 
incurred a brain disability, to include a malignant tumor and 
an aneurysm, during active service, including as secondary to 
in-service herbicide exposure.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).    

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  A malignant brain 
tumor is among the diseases listed in § 3.309 for which 
presumptive service connection is available based on in-
service herbicide exposure.  By contrast, a brain aneurysm is 
not among the diseases listed in § 3.309.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's available service treatment records show that 
he was not diagnosed as having either a brain disability or a 
low back disability during active service.  Although a copy 
of the Veteran's enlistment physical examination was not 
available for review, the Veteran's separation physical 
examination shows that he reported a medical history of a 
head injury which the in-service examiner "found to be of no 
medical significance."  The Veteran specifically denied any 
history of tumors or recurrent back pain.  Clinical 
evaluation was normal.

The Veteran's service personnel records show that his 
military occupational specialty (MOS) was radio operator.  He 
served in Vietnam from December 1967 to December 1968.  His 
principal duty was as a radio telephone operator with an 
artillery company.  He participated in Vietnam 
Counteroffensive Phase III, the Tet Counteroffensive 
Campaign, and an Unnamed Campaign.  His wounds were listed as 
a minor fragment wound to the head in April 1968.  His awards 
included the Parachute Badge, the Vietnam Service Medal, the 
Vietnam Campaign Medal w/60 Device, the Purple Heart Medal, 
and 2 Bronze Star medals.

The post-service medical evidence shows that, in July 2001, 
the Veteran reported to a private emergency room with 
complaints of waking up with numbness and tingling in the 
first right upper lip then to the left dorsum of the hand 
progressing to involve the left arm, left thorax, left leg, 
and left face.  The Veteran denied any visual, hearing, or 
speech changes, vertigo, tinnitus, nausea, vomiting, 
extremity weakness, alternation in consciousness, or 
confusion.  A computerized tomography (CT) scan showed an old 
right-sided aneurysm "that appears to be calcified," 
multiple lacunas in both the left and right internal capsule 
and basal ganglia, "apparently a fresh one" in the right 
internal capsule, normal ventricles, and no other 
abnormalities.  There was no elevated blood pressure or 
cardiac aberrance.  A history of right-sided headaches was 
noted.  The Veteran also reported a history of trauma with 
compression fractures to the cervical and thoracic spines 
with residual numbness of 3 toes of the left foot and chronic 
back pain.  Physical examination showed no sensory changes in 
the face, symmetric muscle strength, bulk, and tone, 
downgoing toes bilaterally, no inducible clonus at the ankle 
or patella, brisk and symmetric reflexes, some dysmetric 
finger-nose testing on the left but not on the right, no 
drift with eyes closed, no difficulty rising to stand, a 
short left leg swing-through on his gait but no actual limp, 
and a dyspraxic gait.  The impressions included pure sensory 
stroke "in a gentleman with history of right middle cerebral 
distributions aneurysm that has cleared" and evidence on CT 
scan of previous silent left hemisphere basal ganglial area 
cerebrovascular accidents as well as a new right infarct and 
a previous history of back injury with vertebral compression 
fractures and chronic low back pain/sensory radiculopathy on 
the left.

A private magnetic resonance imaging (MRI) scan of the brain 
in July 2001 showed a large aneurysm measuring up to 
approximately 1.2 centimeters (cm) directed inferiorly 
arising from the bifurcation of the right middle cerebral 
artery, several small sub-centimeter non-specific foci of 
increased signal in the cerebral white matter bilaterally as 
well as in the right putamen which might represent small 
areas of white matter ischemic change/infarction or 
demyelination, no evidence of more substantial infarction in 
the right middle cerebral arterial distribution or another 
major vascular distribution, and an otherwise unremarkable 
examination with no evidence of intracranial mass, 
hemorrhage, hydrocephalus, or extra-axial collection.

On private outpatient treatment in August 2001, the Veteran 
complained of persistent left-sided paresthesias.  It was 
noted that, in July 2001, he had experienced sudden onset 
dizziness "followed by a hot flash in the face followed by 
tingling in the left side, primarily the arm, with a 
decreased ability to use the left arm [and] incoordination.  
This got better and then recurred."  An MRI scan had shown a 
right middle cerebral artery aneurysm.  A CT scan showed a 
slightly hyperdense area in the area of the aneurysm.  The 
Veteran's history included back surgery in 1975.  Physical 
examination showed full orientation with intact memory and 
language function, unremarkable cranial nerves except for 
hyperesthesia in the fifth cranial nerve, hyperalgesia 
associated with hypoesthesia in the left face extending in to 
the left side of the body with no facial weakness, a midline 
tongue, mild weakness on dorsiflexion of the left foot along 
the extensor digitorum more than the extensor hallucis 
longus, minimal tremor in the left upper extremity, very mild 
dysmetria on finger-to-nose testing, and a relative decrease 
in the Achilles deep tendon reflexes bilaterally.  CT scan in 
July 2001 showed right middle fossa mass and a slightly 
increased density.  MRI scan in July 2001 showed a right 
middle cerebral artery aneurysm at the junction of M1 and M2 
"about 11 mm in size with a small neck" and multiple basal 
gangliothalamic lacunas.  The diagnoses were right thalamic 
internal capsular lacunar infarct and un-ruptured incidental 
right middle cerebral artery aneurysm.  

In March 2002, the Veteran underwent a right pterional 
craniotomy with clipping of the middle cerebral aneurysm 
using mild hypothermia and somatosensory evoke potential 
monitoring.  The pre-operative and post-operative diagnosis 
was right middle cerebral artery aneurysm.

On private outpatient treatment in November 2003, the Veteran 
complained of painful dysesthetic symptoms on the left.  It 
was noted that the Veteran had "suffered a right thalamic 
infarct which left him with subsequent weakness on the left 
as well as persistent left side paresthesias and 
dysesthesias."  It also was noted that an MRI had shown 
multiple lacunar infarcts "especially one in the right 
thalamus" and a middle cerebral artery aneurysm which had 
been repaired.  Physical examination showed evidence of a 
craniotomy, full orientation, full visual fields, normal eye 
movements and pupillary response, diminished sensation of the 
left face, symmetric facial movements, intact hearing, 
midline palate, uvula, and tongue, "decent strength" on all 
extremities with increased tone on the left "in a spastic 
fashion," diminished reflexes, intact coordination on 
finger-to-nose testing, an inability to perform tandem, and 
diminished sensation, left versus right, to temperature and 
light touch.  The impression was a central pain syndrome from 
the thalamic infarct commonly referred to as Dejerine-Roussy 
syndrome with symptoms which were stable on medication.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a low 
back disability.  The Veteran has contended that he injured 
his back when an artillery shell exploded near his location 
in Vietnam and sent him falling on to the ground.  He stated 
that he fell back on to the radio he carried on his back as 
part of his duties as a radio telephone operator in active 
service.  The Board recognizes that the Veteran's description 
of his alleged in-service back injury seems consistent with 
his duties as a radio telephone operator and his service 
personnel records corroborate his Vietnam combat service.  
Despite the Veteran's assertions to the contrary, and 
although it is unfortunate that some of his service treatment 
records are missing or lost, the available service treatment 
records do not show that he injured his back as a result of 
an artillery shell exploding near him and causing him to fall 
back on to the ground while he was on active service in 
Vietnam.  Even if the Veteran injured his back during active 
service, as noted above, his back was normal clinically at 
his separation physical examination in December 1968.  It 
appears that, following service separation, the Veteran first 
was treated for a low back disability in October 1979, or 
almost 11 years later, when he underwent a right-sided 
discectomy.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service medical evidence shows that the 
Veteran continues to complain of low back problems which he 
attributes to an in-service injury.  The Board observes that 
the Veteran has not reported consistently to his post-service 
treating physicians when he injured his low back; for 
example, it does not appear that, prior to August 2004, he 
reported any history of an in-service low back injury.  The 
medical evidence shows that the Veteran underwent a 
discectomy at L5-S1 on the right in October 1979; no in-
service history was noted at that time.  The Veteran was 
treated for low back pain in January 1999 when he reported to 
an emergency room complaining of a long history of low back 
pain and "some trauma" in 1971 (which post-dated his active 
service).  The Veteran subsequently reported in August 2001 
that he had undergone low back surgery in 1975 (again, after 
he separated from active service).  In August 2004, Dr. Lo 
stated that the Veteran had been under his care and "has 
been known to have suffered from back injuries in Vietnam, 
and his current chronic back pains may be related to these 
injuries sustained in Vietnam."  

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Dr. Lo's August 2004 opinion related the Veteran's 
current low back disability to active service based on his 
alleged in-service history of multiple low back injuries.  
There is no support in either the Veteran's service medical 
records or service personnel records for his assertion of 
multiple in-service low back injuries; as noted, the 
Veteran's back was normal clinically at service separation 
and he has not reported his medical history consistently to 
his post-service treating physicians.  Accordingly, to the 
extent that Dr. Lo's opinion is based on the Veteran's 
inconsistently reported medical history, the Board finds that 
this opinion is not probative on the issue of whether the 
Veteran's current low back disability is related to active 
service.  

The Board notes that Dr. Lo concluded in August 2004 that the 
Veteran's current low back disability "may be related" to 
active service.  Current regulations provide that service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2008); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even 
if Dr. Lo's August 2004 opinion is viewed in the light most 
favorable to the Veteran, this evidence does not establish 
service connection for a low back disability.  In summary, 
there is no competent medical evidence, including a nexus 
opinion, linking the Veteran's current low back disability to 
active service.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
brain disability, to include a malignant tumor and an 
aneurysm, including as secondary to herbicide exposure.  As 
noted, the Veteran's service personnel records show that he 
served in Vietnam; thus, his in-service herbicide exposure is 
presumed.  Although a malignant brain tumor is among the 
diseases for which service connection is available based on 
herbicide exposure, there is no medical evidence which shows 
that the Veteran experienced any disability due to a claimed 
malignant brain tumor during or after active service.  See 
38 C.F.R. §§ 3.307, 3.309; see also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (holding that a service connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has a disability).  Thus, service 
connection for a brain disability, to include a malignant 
tumor and an aneurysm, as secondary to herbicide exposure is 
not warranted. 

The Veteran also is not entitled to service connection for a 
brain disability, to include a malignant tumor and an 
aneurysm, on a direct service connection basis.  The 
Veteran's service treatment records show that he was not 
treated for a brain disability, to include a malignant tumor 
and an aneurysm, during active service.  As noted, there also 
is no evidence that the Veteran was treated for a malignant 
brain tumor at any time after service separation.  The 
medical evidence shows instead that the Veteran was treated 
surgically for an aneurysm by undergoing a craniotomy in 
March 2002.  More recent treatment records show that the 
Veteran currently experiences pain due to his brain infarct; 
he was diagnosed as having Dejerine-Roussy syndrome in 
November 2003.  At that time, a private physician concluded 
that the Veteran's neurological symptoms were stable on his 
current medication.  None of the Veteran's post-service VA 
treating physicians have related his current brain disability 
to active service.  Thus, the Board finds that service 
connection for a brain disability, to include a malignant 
tumor and an aneurysm, on a direct service connection basis 
also is not warranted.

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions and May 2009 
videoconference Board hearing testimony.  As a lay person, 
however, the Veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997). 

The Veteran also contends that he is entitled to an effective 
date earlier than July 29, 2004, for a 100 percent rating for 
PTSD.  In his May 2009 videoconference Board hearing 
testimony, the Veteran contended specifically that he was 
entitled to an effective date of December 1, 1995, for a 
100 percent rating for PTSD.

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred. VA's General Counsel said this section was 
intended to be applied in those instances where the date of 
increased disablement can be factually ascertained with a 
degree of certainty.  It was noted that this section was not 
intended to cover situations where disability worsened 
gradually and imperceptibly over an extended period of time.

As relevant to the Veteran's earlier effective date claim, a 
10 percent rating is assigned for PTSD with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress 
or symptoms controlled by continuous medication.  See 
38 C.F.R. § 4.130, DC 9411 (2008).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), or an inability to 
establish and maintain effective work relationships.  

A 100 percent rating is assigned for PTSD with total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, DC 9411 (2008).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello, 3 Vet. App. at 199.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a).  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA or evidence 
from a private physician will be accepted as an informal 
claim for benefits.  In the case of examination by VA, the 
date of examination will be accepted as the date of receipt 
of a claim.  The provisions of the preceding sentence apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established, or when a claim specifying the benefit sought is 
received within one year from the date of such examination.  
In the case of evidence from a private physician, the date of 
receipt of such evidence by VA will be accepted as the date 
of the claim.  Id.

The Veteran's original claim of service connection for PTSD 
was date-stamped as received by the RO on November 28, 1995.

The Veteran's service treatment records show that he was not 
diagnosed as having PTSD during active service.  As noted, 
the Veteran's service personnel records show that his MOS was 
radio operator.  He served in Vietnam from December 1967 to 
December 1968 as a radio telephone operator with an artillery 
company and participated in several campaigns.  His awards 
included the Parachute Badge, the Vietnam Service Medal, the 
Vietnam Campaign Medal w/60 Device, the Purple Heart Medal, 
and 2 Bronze Star medals. 

On VA outpatient treatment in February 1996, the Veteran's 
complaints included anxiety, nervousness, tension, sleep 
problems, and depression.  He reported that he worked off and 
on for CALTRANS.  He also reported that he typically slept no 
more than 10-15 minutes out of an hour.  He stated that, 
while on active service in Vietnam, a 105 mm Howitzer shell 
had landed near him and propelled him backwards on to his 
back.  Mental status examination of the Veteran showed normal 
speech, feelings of unreality, normal psychomotor activity, 
no suicidal or homicidal ideation, and no hallucinations.  
The assessment was PTSD.

On VA examination in April 1996, the Veteran's complaints 
included "difficulty remembering times and dates," 
intrusive and distressing recollections, flashbacks, and 
almost nightly nightmares.  The Veteran stated that he had 
served in Vietnam as a forward observer in an artillery unit 
and had been awarded the Combat Infantry Badge.  The Veteran 
also reported that he had attempted suicide by overdose once 
and was treated and released.  He described several in-
service stressors.  Mental status examination of the Veteran 
showed full orientation, mild dysphoria with symptoms of 
insomnia, feeling hopeless and worthless, difficulty 
concentrating, anger and irritability, and inability to cry, 
no suicidal and homicidal ideation, no evidence of any overt 
psychotic manifestations, and no delusions, hallucinations, 
or ideas of reference.  The Veteran's GAF score was 55, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The diagnoses 
included PTSD with dysthymia.

As noted above, in a rating decision dated on July 8, 1996, 
and issued to the Veteran and his service representative on 
July 19, 1996, the RO granted service connection for PTSD, 
assigning a 10 percent rating effective November 28, 1995.  
In a statement dated on August 28, 1996, and date-stamped as 
received by the RO on August 29, 1996, the Veteran, through 
his service representative, disagreed with the 10 percent 
rating assigned for PTSD.  He perfected a timely appeal in 
October 1996 when he filed a VA Form 9.

On VA social and industrial survey in May 1998, the Veteran 
reported that, while assigned to an artillery battery and 
acting as a forward observer on active service in Vietnam, "  
[h]e was exposed almost every day to incoming fire and 
combat."  He reported that he had been married 5 times and 
had 5 children.  "  He reports that his divorces were 
because of his irritability and bad temper."  He also 
reported that, although he had been close to a brother prior 
to serving in Vietnam, he had had little or no contact with 
either of his siblings since returning from Vietnam.  
Following service separation, the Veteran had worked for 
Kaiser Steel from 1970 to 1983 and left when that business 
shut down.  He then worked in construction until 1993 when he 
began working as a heavy equipment operator for CALTRANS.  
After being injured in a work-related accident in 1995 which 
kept him off of the job for 41/2 months, he was retrained and 
returned to work for CALTRANS as a computer analyst.  The 
Veteran stated that he lived with his 11-year-old son and 
continued working as a computer analyst for CALTRANS.  He was 
waiting for his fifth divorce to go through.  The VA social 
worker opined that the Veteran continued to experience 
difficulties with PTSD as a result of his combat experiences 
in Vietnam.  The social worker also stated that the Veteran's 
GAF score was 58, indicating moderate symptoms.

On VA examination later in May 1998, the Veteran's complaints 
included a tendency to isolate himself, depression, daytime 
fatigue, and sleep difficulties.  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records and VA medical records.  "  The Veteran declined to 
discuss his particular traumatic events, stating that it was 
too painful."  The Veteran reported that he had been married 
and divorced 5 times.  The Veteran also reported that he had 
6 children.  The Veteran currently was working for CALTRANS 
as a computer analyst and described his relationship with his 
co-workers and supervisors as "some good, some bad," and he 
preferred to isolate himself during and after working hours.  
Mental status examination of the Veteran showed he was 
irritable, curt, and not forthcoming initially, full 
orientation, no suggestion of any exaggeration of symptoms, 
normal speech, goal-directed thoughts with no suggestion of 
psychotic processes, "a continuous nervous jiggling of his 
legs during the entire interview," no current passive or 
active suicidal or homicidal ideation or intent, no evidence 
of paranoia or delusions, no hallucinations, thought 
insertion, thought broadcasting, or thought withdrawal, no 
ideas of reference, no evidence of obsessive or ritualistic 
behavior, and no panic attacks.  The Veteran's GAF score was 
52, indicating moderate symptoms.  The diagnoses included 
chronic PTSD.

As noted above, in a rating decision dated on August 18, 
1998, and issued to the Veteran and his service 
representative on August 31, 1998, the RO assigned a higher 
30 percent rating for service-connected PTSD effective 
November 28, 1995.  In November 1999, the Board assigned a 
higher 50 percent rating for PTSD.  In a rating decision 
dated on July 18, 2000, and issued to the Veteran and his 
service representative on July 26, 2000, the RO implemented 
the Board's November 1999 decision and assigned a 50 percent 
rating for PTSD effective November 28, 1995.  This decision 
was not appealed and it became final.

The next relevant correspondence occurred when the Veteran 
submitted a signed VA Form 21-4138 dated on July 22, 2004, 
and date-stamped as received by the RO on July 29, 2004, in 
which he requested an increased rating for PTSD.  The RO 
interpreted this as an informal increased rating claim for 
PTSD.  

On VA examination in September 2004, the Veteran complained 
of irritability.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records and VA 
medical records.  The VA examiner also noted:

The Veteran is distant and hostile.  He tends to 
look down and gives short answers.  He does 
complain of PTSD.  He also complains of being 
ignored.  The Veteran complains of receiving no 
help.  His recent girlfriend has already left him 
twice because of his irritability and yelling 'for 
no reason at all.'  The Veteran refuses to accept 
treatment . . . .  [The Veteran] was not willing to 
talk about watching friends killed, watching 
enemies killed, or dealing with a combat situation.

The Veteran reported that, after he left Vietnam, he was a 
truck driver for about 2 years.  "For the first five to ten 
years after Vietnam, he regularly lost jobs because of 
irritability, anger, or walking out.  Possibly ten years from 
leaving Vietnam, the Veteran went to work for Kaiser Steel as 
a heavy equipment operator."  The Veteran then worked for 
CALTRANS where he continued to be employed as a computer 
analyst.  The Veteran "has been through about five or six 
marriages."  Mental status examination of the Veteran showed 
he was distant interpersonally and somewhat hostile, he 
avoided questions which asked about specific nightmares and 
PTSD symptoms, no psychomotor agitation or retardation, 
unclear evidence of exaggeration or manipulation, coherent 
and organized thought processes with no tangentiality or 
loosening of associations, relevant and non-delusional 
thought content, no bizarre or psychotic thought content, no 
current suicidal, homicidal, or paranoid ideation, no recent 
auditory or visual hallucinations, and normal speech.  The 
Veteran's GAF score was 70, indicating some mild symptoms or 
some difficulty in social, occupational, or school 
functioning but generally functioning pretty well with some 
meaning interpersonal relationships.  The VA examiner stated, 
"The Veteran can easily handle activities of daily living . 
. . .  His relationships and social life are suffering, but 
his ability to participate in work is excellent."  The 
impressions included PTSD.

The next relevant correspondence occurred when the Veteran, 
through his service representative, filed a VA Form 21-4138 
dated on July 5, 2005, and date-stamped as received by the RO 
on July 18, 2005.  Attached to this VA Form 21-4138 was a 
letter from Linda Delgadillo, LCSW, in which this social 
worker stated that she had diagnosed the Veteran as having 
PTSD.  She noted that the Veteran had described himself "as 
having extreme difficulty with continued employment.  You 
have discussed problems with explosiveness at work with 
various co-workers as well as with the public in general."

In a January 26, 2006, letter which was date-stamped as 
received by the RO on February 3, 2006, a Vet Center social 
worker informed the RO that the Veteran had been evaluated 
for PTSD.  This social worker noted that the Veteran's PTSD 
was "causing significant distress and impairment in social 
[and] occupational functioning."  The Veteran had an 
"extensive history of leaving jobs due to anger and threats 
of violence against co-workers...He is currently not able to 
function in a structured employment position due to the 
explosive nature of his PTSD symptoms."  The Veteran's GAF 
score was 35, indicating some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.

On VA examination in April 2006, the Veteran's complaints 
included dreams and nightmares "constantly every night about 
an ambush that he experienced in Vietnam," nightly sleep 
impairment, social isolation, constant irritability.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and post-service VA and private 
treatment records.  The Veteran reported that his difficulty 
dealing with other individuals constantly led to his early 
retirement in 2003 from his job working as a computer analyst 
at CALTRANS.  Although the Veteran reported that he attended 
group therapy at the Vet Center "once every two weeks over 
the past year," the VA examiner noted that he found no 
documentation of such treatment.  The Veteran also reported 
that he had been married and divorced 6 times.  He reported 
further that he was socially isolated, had poor social 
relationships, and preferred to be alone.  Mental status 
examination of the Veteran showed confrontational and 
intentionally intimidating behavior, normal speech, organized 
and goal-directed thoughts content "focused on his anger 
towards the VA for requiring him to go through the 
examination and secondly his anger and irritability towards 
the examiner due to asking him questions that he felt were 
'stupid,'" and no suicidal or homicidal ideation.  The 
Veteran's GAF score was 40, indicating some impairment in 
reality testing or communication.  The impressions included 
PTSD per history.

As noted above, in the currently appealed rating decision 
dated on May 17, 2006, and issued to the Veteran and his 
service representative on May 22, 2006, the RO assigned a 
100 percent rating for PTSD effective July 29, 2004.  The 
Veteran disagreed with this decision in a statement on a VA 
Form 21-4138 dated on June 5, 2006, and date-stamped as 
received by the RO on June 27, 2006, in which he contended 
that the appropriate effective date for the 100 percent 
rating for PTSD should be December 1, 1995.

In statements on a VA Form 9 dated on June 6, 2007, and date-
stamped on June 11, 2007, the Veteran contended that the 
appropriate effective date for the 100 percent rating for 
PTSD should be November 1995 or earlier.  

The Board finds that the preponderance of the evidence is 
against assigning an effective date earlier than July 29, 
2004, for a 100 percent rating for PTSD.  As noted above, in 
a rating decision dated on July 8, 1996, and issued on 
July 19, 1996, the RO granted service connection for PTSD, 
assigning a 10 percent rating effective November 28, 1995.  
The Veteran timely disagreed with this decision and, in a 
rating decision dated on August 18, 1998, and issued on 
August 31, 1998, the RO assigned a higher 30 percent rating 
for PTSD effective November 28, 1995.  The Veteran perfected 
a timely appeal on his higher initial rating claim for PTSD 
and, in November 1999, the Board assigned a higher 50 percent 
rating for PTSD.  The veteran did not appeal the Board's 
decision.  In a rating decision dated on July 18, 2000, and 
issued on July 26, 2000, the RO implemented the Board's 
November 1999 decision and assigned a 50 percent rating for 
PTSD effective November 28, 1995.  

The next relevant correspondence occurred when the Veteran 
submitted a signed VA Form 21-4138 dated on July 22, 2004, 
and date-stamped as received by the RO on July 29, 2004, in 
which he requested an increased rating for PTSD.  This VA 
Form 21-4138 was received well after the one-year period had 
expired for initiating an appeal of the July 2000 rating 
decision.  See 38 C.F.R. § 20.302(a).  There is no evidence 
that the Veteran expressed disagreement with the July 2000 
rating decision, which assigned a 50 percent rating for PTSD, 
within one year of the date of that decision (or by July 26, 
2001).  Because the Veteran did not appeal, the Board's 
November 1999 decision, it became final.  Id.  Indeed, the 
evidence shows that the Veteran requested an increased rating 
for PTSD in his July 29, 2004, VA Form 21-4138.  Given the 
foregoing, and because the evidence does not show that the 
Veteran's service-connected PTSD first became totally 
disabling within the one-year period prior to July 29, 2004, 
the Board finds that the preponderance of the evidence is 
against assigning an effective date earlier than July 29, 
2004, for the 100 percent rating for PTSD.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

As new and material evidence has been received, the claim of 
service connection for a low back disability is reopened; to 
this extent only, the appeal is granted.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a brain disability, to 
include a malignant tumor and an aneurysm, including as 
secondary to herbicide exposure, is denied.

Entitlement to an effective date earlier than July 29, 2004, 
for a 100 percent rating for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


